In re Botty-Van Den Bruele, Claudia;— Plaintiffs); applying for permission to take the July 1995 Bar Exam.
Claudia Botty-Van Den Bruele is granted permission to take the July 1995 bar examination with the provision that upon successful completion of the bar examination, relator may apply to this Court for the appointment of a commissioner to take evidence on whether relator has met the requirements of the Articles of Incorporation of the Louisiana State Bar Association.
KIMBALL, J., not on panel.